Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
In regard to the rejection of claim 3 the applicant first asserts that Kim fails to disclose obtaining an initial motion vector from a candidate list ‘according’ to the indexes (Remarks paragraph bridging pages 11 and 12). The examiner disagrees. As noted in par. 52 Kim discloses that a candidate motion vector may be marked as unavailable and not used, even as an initial vector, if the current block points to a long term reference while the candidate points to a short term reference or vice versa (Kim par. 52). Kim further discloses that the references used by both the current and neighboring blocks, from which the candidates are derived, are indicated by a reference index (Kim par. 50) . Since the motion vector may be disqualified based on the reference index and associated reference types alone, Kim discloses selecting an initial motion vector ‘according to’ the indexes. 
The applicant next asserts that pars. 49-53 of Kim do not relate to selection of a candidate motion vector but instead only relate to adjusting a candidate vector list from which the motion vector for use in inter prediction of the current block is later selected (Remarks paragraph bridging pages 12-13). First the examiner notes that claim 3 requires only ‘obtaining’ an initial motion vector from the candidate list. As noted by the applicant, Kim discloses determining the type of references used by the candidate predictors and, conditionally, scaling those motion vectors based on the reference types. These vectors are hence, ‘obtained’ in order to perform the determination and scaling operations. Further the applicant is arguing against the Kim reference alone where the rejection is based upon the combination of Kim and Chuang. Specifically, Kim is relied upon for teaching that scaling corrections 
The applicant further asserts that Kim cannot determine whether or not to scale a motion vector based on the reference type of the current block alone but also examines the reference type of the candidate predictor and thus does not disclose performing operations ‘in response’ to the reference type of the current block. The examiner disagrees. Claim 3 proceeds under the inclusive term ‘comprising’ and thus does not exclude additional considerations and requirements. As noted by the applicant, Kim teaches that scaling is performed ‘in response’ to both the current and candidate block using short term references, and scaling is not performed ‘in response’ to the current block using a long term reference when the candidate block uses as short term reference. The examiner notes that Kim discloses additional cases where the motion vector is unavailable, however the claims do not exclude such additional cases. If the applicant wishes to limit the claims to always performing corrections when the current block uses a short term reference frame the claims should be amended to reflect this limitation. 
In regard to claims 8, 15 and 21 the applicant reiterates the arguments made in regard to claim 3. The examiner again notes that the rejection is based on the combination of Kim and Chuang, where Chuang discloses performing further corrections to a motion vector after selection from the candidate list. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-7, 9-14, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0307783) in view of Chuang (2018/0199057) for the same reasons as stated in the previous Office Action dated 6/18/2021.
In regard to claim 3 discloses a video processing method comprising:
determining a motion vector candidate list of a current coding unit (Kim Fig. 1 and pars 46-49 note candidate list determining unit 12);
receiving a plurality of indexes (Kim par. 50 note determining the reference image of each candidate block further note par. 43 reference images are indicated by a reference index);
obtaining an initial motion vector of the current coding unit from the motion vector candidate list according to the indexes (Kim Fig. 1 and pars. 51-54 note selecting a candidate motion vector from the list as the motion vector of the coding unit, also note the candidate vector may be further modified and is hence an ‘initial’ motion vector);
in response to determining that the reference image to be  short-term reference image, performing an operation to correct a candidate motion vector (Kim pars 49-53 particularly note par 51 when the reference image of a candidate motion vector is a short term reference image the candidate motion vector is scaled); and
in response to determining the reference image to be a long -term reference image, performing prediction for the current coding unit according to the initial motion vector without correcting the initial motion vector (Kim pars 49-53 particularly note par. 53 when the reference image of a candidate motion vector is a long term reference image the candidate motion vector is not scaled). 
It is noted that Kim not disclose details relating to a search. However, Chueng discloses a method of correcting a candidate motion vector including 

obtaining a corrected motion vector based on an image block found by the search (Chuang par. 18 note determining corrected motion vectors MV0’ and MV1’); and
performing prediction for the current coding unit according to the corrected motion vector (Chuang par. 18 note refined MVs are used to generate a final bi-predicted prediction block).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the motion vector correction of Chuang as part of the corrections applied motion vectors using short term reference pictures of Kim (Kim par. 54)  in order to obtain a motion vector providing a lowest cost matching as suggested by Chuang (Chuang par. 19). 

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Kim further discloses that a reference image pointed to by a candidate motion vector in the motion vector candidate list is a shot-term reference image (Kim par. 53). 

In regard to claim 5 refer to the statements made in the rejection of claim 3 above. determining the motion vector list includes:
determining a candidate motion vector for adding into the motion vector candidate list (Kim pars. 46-48 not motion vector determining apparatus 10); and
in response to a reference image pointed to by the candidate motion vector list is a short term reference image, adding the candidate motion vector into the motion vector candidate list (Kim par. 53 

In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Kim further discloses that determining that the reference image pointed to by the candidate motion vector is a short term reference image based on a frame identifier of the reference image pointed to by the candidate motion vector (Kim par. 45 note classifying long and short term reference pictures, also note pars. 51-53 determining whether the reference images are long or short term reference pictures , further note par. 61-62 long term images may be identified by an index or a POC). 

In regard to claim 7 refer to the statements made in the rejection of claim 3 above. Kim further discloses that the motion vector candidate list includes at least one of:
an original advance motion vector prediction (AMVP) candidate motion vector obtained relative to a short-term reference image when the current coding unit is under an AMVP mode (Kim par. 46 note AMVP mode candidates);
a merged candidate motion vector obtained relative to a short-term reference image (Kim par. 53 note merge candidates relative to a short term reference image);
a motion vector obtained by interpolation from short term reference images (Kim par. 48 and 53 note  motion vector of a collocated block that may predicted from a short term reference image); or
an upper neighboring motion vector and a left neighboring motion vector of the current coding unit relative to a short-term reference image (Kim par. 48 and 53 note neighboring block which may be predicted from a short term reference image).


generating a sub-motion vector candidate list for the current coding unit, the sub-motion vector candidate list including the initial motion vector (Chuang fig. 17 and par. 19 note evaluating a search of a “sub-motion vector candidate list” generated to include 17 total nearby candidates including the initial motion vector); and
determining a candidate motion vector in the sub-motion vector candidate list having a lowest distortion cost as the corrected motion vector (Chuang par. 19 note selecting the search position having the lowest cost as the final motion vector). 

Claims 10-14 and 16 describe an encoder substantially corresponding to the method of claims 1-7 and 9 above. Refer to the statements made in regard to claims 1-7 and 9 above for the rejection of claims 10-16 which will not be repeated here for brevity. Further note that Kim discloses a memory storing instructions and a processor for executing the instructions (Kim pars 338-346). 

Claims 17-20 and 22 describe a decoder substantially corresponding to the method of claims 1-7 and 9 above. Refer to the statements made in regard to claims 1-7 and 9 above for the rejection of claims 10-16 which will not be repeated here for brevity. Further note that Kim discloses a memory storing instructions and a processor for executing the instructions (Kim pars 338-346). 

Claims 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chuang and in further view of Robert et al (20190342557) for the same reasons as stated in the Office Action dated 6/18/2021.

determining distortion costs of candidate motion vectors in the motion vector candidate list based on at least one of a bidirectional matching method or a template matching method (Robert Fig. 6 and par. 56 note FRUC (template) mode and bilateral mode); and
determining one of the candidate motion vectors having a lowest cost as the initial motion vector (Robert Fig. 6 and par. 56 note selecting the vector providing the minimum matching cost for further refinement). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention to select the initial motion vector candidate of Kim in view of Chuang using a lowest cost as taught by Robert in order to gain the expected advantage of improved compression efficiency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423